EXAMINER’S AMENDMENT

This Office action is a reply to the amendment filed on 2/15/2022.
Currently, claims 1, 5-11, 13-14 and 16-20 are pending.
Claims 2-4, 12 and 15 have been cancelled.
No claims have been withdrawn.
No new claims have been added.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/15/2022 has been entered.

The application has been amended as follows:



a plurality of vertical support members;
a suction mount, the suction mount further comprises a female connector receiver;
one or more flexible connectors coupled to the plurality of vertical support members, wherein each of the one or more flexible connectors is removably secured to an upper end of at least one of the plurality of vertical support members, wherein the female connector receiver accepts one or more of the one or more flexible connectors;
a cover engaging the plurality of vertical support members and the suction mount;
an attachment is attached to the cover and configured to removably secure the cover to at least one of the one or more flexible connectors;
wherein the one or more flexible connectors is configured to provide tension to hold the cover in a stretched orientation;
a grommet positioned near an outside edge of the cover, the grommet being sized to connect the cover to one or more of the plurality of vertical support members; and
a pocket positioned on the cover near the grommet, wherein a base of the pocket ends before the gromet such that the grommet is positioned between the base of the pocket and the outside edge of the cover;
2Application No. 16/417,468wherein an opening of the pocket is sized to receive the one or more flexible connectors, wherein the pocket is tapered from the opening to the base; and
is attached to the cover  beneath the pocket and a loop end extends towards the gromet.  

8. (Currently Amended) The apparatus of claim 7, wherein the attachment is one of  a plurality of attachments attached to the cover and wherein one or more of the plurality of attachments is a clip.

9. (Currently Amended) The apparatus of claim 7, wherein the clip is attached to the cover by the [[a]] loop, and the loop is sewn to the cover.  

16. (Currently Amended) The apparatus of claim 1, wherein the grommet is one of  a plurality of grommets installed in the cover.  

17. (Currently Amended) The apparatus of claim 16, wherein a grommet of  the plurality of grommets is located near the corner of the cover.  

20. (Currently Amended) The apparatus of claim 1, wherein the one or more flexible connectors comprises one or more  pieces which may be assembled together to form the one or more flexible connectors.

Claims 1, 5-11, 13-14 and 16-20 are allowed.
Claims 2-4, 12 and 15 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s arguments filed on 2/15/2022, in light of the claim amendments filed on the same date are persuasive. In particular, applicant’s argument (pages 3-5 of remarks) is persuasive that the prior art of record does not teach or disclose, alone or in combination, the claimed position, orientation and arrangement of the grommet of the cover, the pocket of the cover, the opening of the pocket and the loop of the pocket as required by claim 1. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635